DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2, 14, 15, and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the dependent claims are therefore rejected of the above claims.

Regarding claim 14, the phrase within parenthesis, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the dependent claims are therefore rejected of the above claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102 (A) (1) as being anticipated by Wiese (US 3,269,946) (“Wiese” herein).


Claim 19
Wise discloses a method of emulsifying an acidizing agent in a hydrocarbon fluid, comprising the steps of:
adding to the hydrocarbon fluid a surfactant comprising
 i. an imide compound that is the reaction product of
 1. a hydrocarbyl-substituted acylating agent, and 
 2..a nitrogen containing compound having an oxygen or nitrogen atom capable of reacting with said hydrocarbyl-substituted acylating agent comprising at least one disclose.
	a compound of formula

    PNG
    media_image1.png
    92
    308
    media_image1.png
    Greyscale

  a compound of formula

    PNG
    media_image2.png
    125
    100
    media_image2.png
    Greyscale

 A mixture of (A) or (B), and
ii. a hydrocarbon solvent. [(Cols 1, 2, 3 4, & Col. 5 l. 1  & Ex. A)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2014/0073540 A1) (“Berry” herein – provided by applicant), and further in view of Wiese (US 3,269,946) (“Wiese” herein).

Claim 1
Berry discloses an acidizing well-bore stimulation fluid comprising an oil external emulsion of [0007]
i. a hydrocarbon base fluid, [0047]
	ii. an acidizing agent, [0043] and
	ili. a surfactant comprising [0026-0028]
1. an imide compound that is the reaction product of
a. a hydrocarbyl-substituted acylating agent, and
			b. a nitrogen containing compound having a nitrogen atom capable of reacting with said hydrocarbyl-substituted acylating agent
Berry however does not explicitly disclose the surfactant comprising of 

 	a compound of formula

    PNG
    media_image1.png
    92
    308
    media_image1.png
    Greyscale

  a compound of formula

    PNG
    media_image2.png
    125
    100
    media_image2.png
    Greyscale

 A mixture of (A) or (B), and
2. a hydrocarbon solvent.
Wiese teaches the above limitation (See Col. 2 l. 46+; Col. 3 l. 33+- Col. 4 l. 1+ - & Col. 5 l. 1  & Ex. A) →Wiese teaches this limitation in that these derivatives may be prepared directly from the appropriately substituted succinic acids or from compounds capable of yielding such succinic acids, the latter being illustrated by the acid anhydrides, halides, and esters of volatile alcohols or phenols, etc. These succinic acid producing compounds can be prepared by, e.g., the reaction of maleic anhydride with a high molecular weight olefin or a chlorinated hydrocarbon such as the olefin polymer described herein-above. the succinic acid esters of hydroxy-alkyl amines are most conveniently prepared by the reaction of the succinic acid or anhydride with the hydroxy-alkyl amine under esterification conditions. The amides, imides, amidines, and salts of the succinic acids are those derived from ammonia, hydroxy-alkyl amines, and alkylene amines. The bydroxy-alkyl amines are as illustrated previously. The alkylene amines conform for the most part to the formula

    PNG
    media_image3.png
    50
    159
    media_image3.png
    Greyscale

wherein n is an integer preferably less than about 10, A is a substantially hydrocarbon or hydrogen radical, and the alkylene radical is preferably a lower alkylene radical having less than about 8 carbon atoms. The alkylene amines include principally methylene amines, ethylene amines, butylene amines, propylene amines, pentylene amines, hexylene amines, heptylene amines, octylene amines, other polymethylene amines, and also the cyclic and the higher homologues of such amines such as- piperazines and amino-alkyl- substituted piperazines… The use of a solvent such as benzene, toluene, naphtha, mineral oil, xylene, n- hexane, or the like is often desirable in the above reaction to facilitate the control of the reaction temperature… A polyisobutenyl succinic anhydride is prepared by the reaction of a chlorinated polyisobutylene with maleic anhydride at 200' C) for the purpose of making emulsions which are economically feasible for commercial production. (Col. 1 l. 21-29)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the imide surfactant of Berry with the above limitation as taught by Weise, in order to make emulsions which are economically feasible for commercial production.

Claim 2
Berry discloses the well-bore stimulation fluid of claim 1, wherein the acidizing agent further comprises additional additives, such as an acid corrosion inhibitor, acid corrosion intensifier, iron control agent, hydrogen sulfide scavenger, acid gelling agent, friction reducer, scale inhibitor, clay control agent and other surface active agents. [0056]

Claim 3
Berry discloses the well-bore stimulation fluid of claim 2, wherein the acidizing agent comprises an inorganic acid, an organic acid or combinations thereof. [0043]

Claim 4
Berry discloses the well-bore stimulation fluid of claim 3, wherein the acidizing agent comprises hydrochloric acid (HCl), hydrofluoric acid (HF), sulfamic acid, urea hydrochloride, formic acid, acetic acid, citric acid, lactic acid, glycolic acid or combinations thereof. [0043-0044]

Claim 5
Berry discloses the well-bore stimulation fluid of claim 1 wherein the acid is present in the acidizing well-bore stimulation fluid in an amount of about 55% to about 90% by volume based on the total volume of the well- bore stimulation fluid. [0045]

Claim 6
Berry discloses the well-bore stimulation fluid of claim 1, where the hydrocarbyl substituent of the hydrocarbyl-substituted acylating agent has a number average molecular weight of from about 100 to about 5000. [0028]

Claim 7
[0028-0030]

Claim 9
Berry discloses the well-bore stimulation fluid of claim 1.  Berry does not explicitly disclose, wherein the acylating agent of the hydrocarbyl-substituted acylating agent comprises fumaric acid, itaconic acid, maleic acid, or combinations thereof. (Same as claim 1)

Claim 10
Berry discloses the well-bore stimulation fluid of claim 1, wherein the hydrocarbyl-substituted acylating agent is polyisobutenyl succinic anhydride or polyisobutenyl succinic acid.  [0028]

Claim 11
Berry discloses the well-bore stimulation fluid of claim 1.  Berry however does not explicitly disclose, wherein the nitrogen containing compound comprises an aliphatic hydrocarbyl-amine. (Same as Claim 1)

Claim 13
.  (Same as Claim 1)

Claim 14
Berry discloses the well-bore stimulation fluid according to claim 1, wherein the hydrocarbon base fluid comprises at least one of crude oil, diesel fuel (including biodiesel), gasoline, xylene, or some other hydrocarbon fluid such as kerosene, xylene, d-limonene, naptha or solvent naptha, such as mineral spirits, carbon tetrachloride, or combinations thereof. [0047-0048]

Claim 15
Berry discloses the well-bore stimulation fluid according to  claim1, wherein the hydrocarbon base fluid contains the emulsifying surfactant and further comprises additional additives, such as a viscosifying agent, friction reducer, paraffin inhibitor or dispersant, and other surface active agents. [0054-0056] 

Claim 16
Berry discloses the well-bore stimulation fluid according to claim1, wherein the hydrocarbon solvent comprises at least one of crude oil, diesel fuel (including biodiesel), gasoline, xylene, or some other hydrocarbon fluid such as kerosene, xylene, d-limonene, naptha or solvent naptha, such as mineral spirits, carbon tetrachloride, or combinations thereof. [0047]

Claim 17
Berry discloses the well-bore stimulation fluid according to claim 1, wherein the concentration of the surfactant in the hydrocarbon fluid is from about 0.01% by volume to about 2% by volume. [0028]

Claim 18
Berry discloses the well-bore stimulation fluid according to claim 1.  Berry however does not explicitly disclose, wherein the ratio of the imide to the hydrocarbon solvent in the surfactant is from about 1:1 to about 1:0. (Same as Claim 1)

Claim 19
Berry discloses a method of emulsifying an acidizing agent in a hydrocarbon fluid, comprising the steps of:
adding to the hydrocarbon fluid a surfactant comprising
 i. an imide compound that is the reaction product of
 1. a hydrocarbyl-substituted acylating agent, and 
 2..a nitrogen containing compound having an oxygen or nitrogen atom capable of reacting with said hydrocarbyl-substituted acylating agent comprising at least one  [0027-0028]
Berry however does not explicitly disclose.
	a compound of formula

    PNG
    media_image1.png
    92
    308
    media_image1.png
    Greyscale

  a compound of formula

    PNG
    media_image2.png
    125
    100
    media_image2.png
    Greyscale

 A mixture of (A) or (B), and
ii. a hydrocarbon solvent. (Same as Claim 1)
Claim 20
 Berry discloses the method of emulsifying an acid | according to claim 19 in a hydrocarbon fluid, further comprising the step of mixing the hydrocarbon fluid containing the surfactant, and the acidizing agent. [0056]

Claim 21
Berry discloses the method of emulsifying an acid | according to claim 19 in a hydrocarbon fluid further comprising mixing the hydrocarbon fluid containing the surfactant and acidizing agent for less than 60 seconds. [0056]

Claim 22
Berry discloses the method of emulsifying an acid according to claim 19 in a hydrocarbon fluid wherein the addition of the surfactant is completed on-the-fly. [0056]


Berry discloses a method of stimulating a well-bore comprising
preparing a well-bore stimulation fluid as claimed in any of claims 1 to 13, (Same as rejections of claim 1-13)
 followed by
 b. pumping the well-bore stimulation fluid down the well- bore. [0058-0062]

Claim 24
Berry discloses the method of claim 23, wherein the method is performed at a well-bottom temperature of up to 500°F. [0060-0061]

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berry, Wiese, as applied to claim 23  (US 2014/0329725 A1) (“Karale” herein)

Claims 25 -26
Berry discloses the method of claim 23.  Berry however does not explicitly disclose wherein the well-bore comprises carbonate rock, additionally comprising the step of adding a viscosifying agent to the well-bore.
	Karale teaches the above limitation (See paragraphs 0108 & 0172 →Karale teaches this limitation in that the fluid system has particular applicability in emulsified acid treatment. Such a system can be particularly useful for treating a zone of a carbonate formation. A viscosity-increasing agent is sometimes referred to in the art as a viscosifying agent, viscosifier, thickener, gelling agent, or suspending agent. In general, any of these refers to an agent that includes at least the characteristic of increasing the viscosity of a fluid in which it is dispersed or dissolved) for the purpose of stimulation  
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Berry with the above limitation, as taught by Karale, in order to enhance the flow properties of the rock. [0016]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panga et al Aqueous retarded acid solution and methods for use thereof teaches Methods include combining an amount of water and an acid retarding agent (RA), where the amount of water is present in an amount up to about 5 times the mass of the RA, inclusive, and wherein the RA includes at least one salt compound. An amount of acid is dissolved in the combined amount of water and RA to form a composition, where the amount of acid is a molar ratio of acid:RA of between 4.0 and 0.2, inclusive, and wherein the amount of acid is up to about 36% by weight of total weight of the composition. The composition is injected into a wellbore penetrating a subterranean formation at a pressure, which may be less than the fracture initiation pressure of the subterranean formation in some cases, while in other cases equal to or greater than the fracture initiation pressure, Le Suer (US 3,216,936) PROCESS OF PREPARING LUBRICANT ADDITTVES relates to oil-soluble, nitrogen-containing compositions and in a more particular sense it relates to such compositions derived from acylation of alkylene 15 amines. The compositions of this invention are useful in hydrocarbon oils and are especially useful in lubricating oils. Mineral lubricating oils are susceptible to oxidation in service and in storage, and Cook et al. (US 7,651,984 B2) Lubricant from water in oil emulsion with suspended solid base teaches A lubricant in the form of a water or oil insoluble solvent in oil emulsion is described where a base (soluble or dispersible in said oil-insoluble solvent or water) is present in the dispersed phase. These lubricants are beneficial in various applications such as internal combustion engines where the oil needs enough basicity to neutralize any inorganic acids generated by sulfur present in the fuel.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/17/2021